Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 10, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  157276                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 157276
                                                                   COA: 333904
                                                                   Calhoun CC: 2016-000124-FC
  ROBERT TERRAIL WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

         By order of September 12, 2018, the application for leave to appeal the November
  21, 2017 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Ames (Docket No. 156077). On order of the Court, leave to appeal having been
  denied in Ames on June 26, 2019, 504 Mich ___ (2019), the application is again
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 10, 2019
           p0904
                                                                              Clerk